This action was brought under Laws 1895, chapter 182, authorizing "the collection of arrears of taxes due the city of Wilmington" by the State, county and city, to recover arrearages of taxes due by the defendant for 1891, 1892 and 1893. The summons was issued on 15 December, 1896, but the trial was not had until after the repealing act ratified on 9 March, 1897. For the reasons given in Wilmington v. Cronly, ante, 388 (in the opinion in the plaintiff's appeal), the plaintiff's right to collect arrearages of taxes accrued under the act of 1895, and hence this "action brought before repeal" is not affected by the repealing act. Code, section 3764. His Honor, however, erred in allowing 8 per cent interest, for the reasons given in Cronly's case, supra. The judgment will be modified by reducing the interest on the recovery to 6 per cent.
Sec. 2, ch. 182, Laws 1895 provides that the city attorney, together with such associate counsel as he may select, shall bring the actions authorized by said chapter for delinquent taxes. This was done, and the associate counsel were recognized by the city authorities. Afterwards, the city attorney resigned. We cannot see upon what ground the defendants can object to the associate counsel continuing as counsel for the city.
Modified and affirmed.
Cited: Wilmington v. Bryan, 141 N.C. 691.
(397)